Opinion filed November 19, 2020




                                     In The


        Eleventh Court of Appeals
                                  __________

                              No. 11-20-00134-CR
                                  __________

               EX PARTE STEFAN THOMAS ALMOND


                       On Appeal from the County Court
                             Scurry County, Texas
                       Trial Court Cause No. CR-0158-08


                     MEMORANDUM OPINION
      Appellant, Stefan Thomas Almond, seeks habeas corpus relief from a 2008
conviction for the Class C misdemeanor offense of assault. Appellant filed a pro se
application for writ of habeas corpus in the trial court. See TEX. CODE CRIM. PROC.
ANN. arts. 11.072, .09 (West 2015). In the application, Appellant asserted a claim
related to the State allegedly failing to comply with the terms of the plea bargain
agreement in the assault case and the effect that the assault conviction has had on
two subsequent felony convictions. The trial court denied Appellant’s application.
We affirm.
      On appeal, Appellant presents five related issues. In his first issue, Appellant
contends that the trial court erred when it found his application to be frivolous. In
his second and fourth issues, Appellant asserts that the trial court’s findings of fact
and conclusions of law are erroneous. In the third issue, Appellant contends that,
due to the trial court’s “self-interest” in the plea bargain agreement, the trial court
abused its discretion and allowed a fundamental miscarriage of justice when it ruled
on Appellant’s application. In his final issue, Appellant asserts that the grounds
shown in his application are cognizable and have merit.
      We review the trial court’s ruling on a habeas application under an abuse of
discretion standard. Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006);
see also Ex parte Wheeler, 203 S.W.3d 317, 324 (Tex. Crim. App. 2006). An
applicant seeking postconviction habeas corpus relief bears the burden of
establishing by a preponderance of the evidence that the facts entitle him to relief.
Ex parte Richardson, 70 S.W.3d 865, 870 (Tex. Crim. App. 2002). Cognizable
habeas corpus claims are limited to claims of “jurisdictional or fundamental defects
and constitutional claims.” Ex parte Tuley, 109 S.W.3d 388, 393–94 (Tex. Crim.
App. 2002) (quoting Ex parte Graves, 70 S.W.3d 103, 109 (Tex. Crim. App. 2002)).
We view the evidence presented in the light most favorable to the trial court’s ruling.
Wheeler, 203 S.W.3d at 324; Kniatt, 206 S.W.3d at 664. The trial court is the sole
finder of the facts, and the appellate court must afford almost total deference to a
trial court’s findings of fact when those findings are supported by the record. State v.
Guerrero, 400 S.W.3d 576, 583 (Tex. Crim. App. 2013) (applying the standard from
Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997)); Ex parte Garcia, 353
S.W.3d 785, 788 (Tex. Crim. App. 2011) (same).
      The record reflects that Appellant was charged by information in Cause
No. CR-0158-08 with the offense of assault family violence for causing bodily
injury to a member of his household, a Class A misdemeanor. See TEX. PENAL CODE
                                           2
ANN. § 22.01(a)(1), (b) (West Supp. 2020). Appellant waived his rights, including
the right to counsel and the right to trial by jury, and entered a plea of guilty.
Appellant asks this court to either hold the State to the specific performance of the
plea bargain agreement or permit Appellant to withdraw his guilty plea. However,
the clerk’s record does not contain the terms of any plea bargain agreement, and
there is no reporter’s record from the plea proceedings. Moreover, the judgment in
Cause No. CR-0158-08 reflects that Appellant was convicted of the lesser offense
of simple assault, a Class C misdemeanor, instead of the Class A assault family
violence as charged in the information. The judgment in Cause No. CR-0158-08
does not mention family violence.
      The trial court found that Appellant was not entitled to any relief on his
application for writ of habeas corpus in Cause No. CR-0158-08. We agree. On the
record before us, we cannot hold that the trial court abused its discretion when it
denied Appellant’s application for writ of habeas corpus. We have considered each
of Appellant’s issues on appeal, and we overrule all five of them.
      In addition to the five issues presented in his brief, Appellant also requests
that we instruct two district courts to issue a writ of habeas corpus in two felony
cases: (1) one of which involves a conviction for the felony offense of assault family
violence based upon the use of the conviction in Cause No. CR-0158-08 as a prior
conviction involving assault family violence and (2) the second of which involves
the felony offense (possession of a controlled substance) for which Appellant is
currently incarcerated. Appellant asserts that his felony conviction for assault family
violence was used to enhance his punishment for possession of a controlled
substance.
      Even if it were clear from the record that Appellant’s conviction in Cause
No. CR-0158-08 was improperly used in Appellant’s subsequent felony convictions,
we could not grant the relief requested by Appellant. We have no jurisdiction to
                                          3
instruct the district courts to issue a writ of habeas corpus when the applicant has
been convicted of a felony; the Court of Criminal Appeals has exclusive jurisdiction
in such matters. Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); see
CRIM. PROC. art. 11.07.
        On the record before us, we cannot conclude that the trial court abused its
discretion when it denied Appellant’s application for writ of habeas corpus in Cause
No. CR-0158-08. Accordingly, we affirm the order of the trial court.




                                                                   JIM R. WRIGHT
                                                                   SENIOR CHIEF JUSTICE


November 19, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      4